                       UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                              NO. 5:19-CR-04-1BO

UNITED STATES OF AMERICA              )
                                      )             MOTION TO SEAL
                v.                    )
                                      )
RAUL AYALA JR                         )

      The United States of America, by and through the United States Attorney for

the Eastern District of North Carolina, hereby requests that Docket Entry Number

77 be sealed.

      WHEREFORE, the United States of America respectfully prays for the

sealing of Docket Entry Number 77.

      Respectfully submitted, this 10th day of March, 2021.

                                      G. NORMAN ACKER, III
                                      Acting United States Attorney


                                  BY: /s/ Charity L. Wilson
                                     CHARITY L. WILSON
                                     Assistant United States Attorney
                                     Criminal Division
                                     300 North 3rd Street, Suite 120
                                     Wilmington, NC 28401
                                     Telephone: (910) 769-1228
                                     Fax: (910) 399-6423
                                     charity.wilson@usdoj.gov
                                     N.C. State Bar No. 31584




         Case 5:19-cr-00004-BO Document 78 Filed 03/10/21 Page 1 of 1
